                                           Case 4:19-cv-07080-JSW Document 26 Filed 06/19/20 Page 1 of 8




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       TIMOTHY W. HOFFMAN,                              Case No. 19-cv-07080-JSW
                                                         Plaintiff,
                                   8
                                                                                            ORDER DENYING MOTION FOR
                                                   v.                                       WITHDRAWAL OF REFERENCE
                                   9
                                                                                            WITHOUT PREJUDICE TO
                                  10       SONOMA SPECIALTY HOSPITAL, LLC,                  RENEWAL
                                           et al.,
                                                                                            Re: Dkt. No. 3
                                  11                     Defendants.
                                  12
Northern District of California
 United States District Court




                                  13            Now before the Court for consideration is the motion for withdrawal of reference, filed by

                                  14   Sonoma Specialty Hospital, LLC (“SSH”), American Advanced Management Group, Inc.

                                  15   (“American”), and Gurpreet Singh (“Singh”).1 On December 6, 2019, the Court continued the

                                  16   matter to obtain the benefit of the Bankruptcy Court’s ruling on motions filed in that court, which

                                  17   Plaintiff, Timothy Hoffman (“the Trustee”), argued overlapped with the issues presented by the

                                  18   motion for withdrawal of reference. On January 16, 2020, the Bankruptcy Court issued a

                                  19   Recommendation Regarding Motion to Withdraw Reference (the “Recommendation”).2 (Dkt. No.

                                  20   13-1.)

                                  21            The Court has considered the parties’ papers, including their supplemental briefs, the

                                  22
                                       1
                                  23           SSH, American and Singh were named as defendants in the adversary proceeding they
                                       seek to withdraw from the Bankruptcy Court. American and SSH filed counterclaims against the
                                  24   Trustee in that proceeding. On December 20, 2019, the Trustee stipulated to dismiss the claims
                                       against American and Singh, without prejudice. (See Recommendation at 4, ¶ 6.) Because
                                  25   American and SSH have not dismissed their counterclaims, when the Court refers to those two
                                       entities collectively, it uses the term “Counterclaimants.”
                                  26   2
                                              Bankruptcy Court Local Rule 5011-2(b) provides that a bankruptcy judge may
                                  27   “recommend to the District Court whether the case or proceeding should be withdrawn under 28
                                       U.S.C. § 157(d).” The parties have treated the Recommendation as the ruling that triggered the
                                  28   Court’s schedule for supplemental briefs, and the Court shall do so as well.
                                           Case 4:19-cv-07080-JSW Document 26 Filed 06/19/20 Page 2 of 8




                                   1   Recommendation, relevant legal authority, the record in this case, and it has had the benefit of oral

                                   2   argument.3 The Court HEREBY ADOPTS, IN PART, the Bankruptcy Court’s recommendation

                                   3   and DENIES the motion for withdrawal, without prejudice to renewal.

                                   4                                            BACKGROUND

                                   5          On September 26, 2018, Sonoma West Medical Center (“Debtor”) filed a voluntary

                                   6   petition for relief under Chapter 7 of the United States Bankruptcy Code (the “Main Case”).4

                                   7   Before Debtor filed for bankruptcy, it operated and managed a full services hospital (the “District

                                   8   Hospital”) pursuant to a Management and Staffing Services Agreement (“MSSA”) with Palm

                                   9   Drive Healthcare District (the “District”).

                                  10          In August 2018, after Debtor advised the District it could no longer perform its obligations

                                  11   under the MSSA, the District terminated the MSSA. On August 26, 2018, the District entered into

                                  12   a Management Services Agreement with American (“Operative Agreement”), and American
Northern District of California
 United States District Court




                                  13   assigned its rights to SSH. On September 9, 2018, SSH took over management of the District

                                  14   Hospital.5 The central dispute between the parties pertains to who has the right to accounts

                                  15   receivable generated from Debtor’s operation of the District Hospital up to and including

                                  16   September 8, 2018 (the “Accounts Receivable”) – the Estate or the Counterclaimants.6

                                  17          On August 9, 2019, SSH filed a request for allowance and payment of administrative

                                  18   claims (“Administrative Claim”), which it argued was based on the Trustee’s post-petition

                                  19   conduct. SSH argued that the Debtor (and, therefore, the Trustee), had no right to the Accounts

                                  20

                                  21   3
                                              The Court has not considered the offer of proof in Defendants’ supplemental brief.
                                  22   4
                                              The Court follows the Trustee’s convention of using the term “Main Case” to distinguish
                                  23   the proceedings instituted by the Chapter 7 petition from the Adversary Proceeding initiated by the
                                       Trustee against the Defendants.
                                  24   5
                                              The District has been the subject of two bankruptcy proceedings under Chapter 9. In the
                                  25   second of those two proceedings, the Trustee and the District settled the Trustee’s administrative
                                       claim regarding the Accounts Receivable.
                                  26   6
                                               When the Court uses the term “Accounts Receivable,” it does not refer to accounts
                                  27   receivable generated after September 8, 2018, which all parties agree would not be part of the
                                       Estate.
                                  28
                                                                                         2
                                           Case 4:19-cv-07080-JSW Document 26 Filed 06/19/20 Page 3 of 8




                                   1   Receivable once the District terminated the MSSA for cause. (Plaintiff’s Request for Judicial

                                   2   Notice (“Plaintiff’s RJN”), Exs. 2-5.)7

                                   3          On August 20, 2019, the Trustee initiated an adversary proceeding (the “Adversary

                                   4   Proceeding”) against SSH, American, and Singh, in which it asserted claims for turnover of

                                   5   property of the estate, pursuant to 11 U.S.C. section 542, accounting, and conversion.

                                   6   (Declaration of Steven G. Polard, ¶ 2, Ex. 1 (Adversary Proceeding Complaint (“APC”)); see also

                                   7   Trustee’s RJN, Ex. 23 (APC).) The Trustee alleged that American and Singh were the alter-egos

                                   8   of SSH. (APC ¶¶ 17-21.)

                                   9          On September 9, 2019, the Bankruptcy Court conducted a hearing on the Administrative

                                  10   Claim. (Trustee’s RJN Ex. 6 (“9/9/19 Tr.”).) During that hearing, the parties agreed that the

                                  11   substantive issues raised by the Administrative Claim and the Adversary Proceeding overlapped.

                                  12   (9/9/19 Tr. at 3:12-4:21.) The Bankruptcy Court heard argument on the parties’ positions and
Northern District of California
 United States District Court




                                  13   stated Counterclaimants were facing an “uphill battle”, based, in part, on the Trustee and the

                                  14   District’s settlement relating to the Accounts Receivable. (See, e.g., id. at 5:18-11:4.) At the

                                  15   conclusion of the hearing, the Bankruptcy Court stated that “for procedural purposes today, I’m

                                  16   simply going to deny this motion without prejudice for procedural grounds.” The Bankruptcy

                                  17   Court advised Counterclaimants to address the issues in their responsive pleading to the APC. (Id.

                                  18   at 16:12-23.)

                                  19          On October 9, 2019, Counterclaimants filed their answer and counterclaims. (Polard

                                  20   Decl., ¶ 4, Ex. 2; see also Trustee’s RJN, Ex. 24.) Counterclaimants admitted that the claim for

                                  21   turnover is a core proceeding pursuant to Section 157(b)(2)(E). (Answer ¶ 4.) They also stated

                                  22   that they did “not consent to a final judgment of the Bankruptcy Court as to the Complaint and/or

                                  23   Counterclaims as there can only be one judgment, and only one claim, the turnover claim is core”

                                  24   and demanded a jury trial. (Answer ¶ 5 & p. 14; Counterclaims ¶ 2 and p. 25.)

                                  25
                                       7
                                  26           The parties ask the Court to take judicial notice of filings in the Main Case, the Adversary
                                       Proceeding, and in the District’s bankruptcy proceedings. The Court GRANTS those requests in
                                  27   part. It will take judicial notice of the existence of the documents and arguments presented
                                       therein. The Court will not take judicial notice of any facts that are subject to reasonable dispute.
                                  28
                                                                                         3
                                            Case 4:19-cv-07080-JSW Document 26 Filed 06/19/20 Page 4 of 8




                                   1           The Bankruptcy Court recommends that this Court permit it to address and resolve the

                                   2   threshold question of whether or not the Accounts Receivable are property of the Estate (the

                                   3   “Threshold Issue”). (See Recommendation at 2:8-11, 5:1-15.) It notes that if the Threshold Issue

                                   4   is resolved in Plaintiff’s favor, the Bankruptcy Court could resolve the remaining issues raised in

                                   5   Plaintiff’s complaint. If, however, the Threshold Issue is resolved in the Counterclaimants’ favor,

                                   6   “the District Court would be the appropriate court to determine any remaining issues.” (Id. at

                                   7   12:21-17.)

                                   8                                               ANALYSIS

                                   9   A.      Applicable Legal Standards.
                                  10           District courts, rather than bankruptcy courts, have original jurisdiction over all bankruptcy

                                  11   matters. 28 U.S.C. § 1334(b).8 However, district courts may refer all bankruptcy matters to a

                                  12   bankruptcy court. 28 U.S.C. § 157(a). In general, bankruptcy courts have jurisdiction to consider
Northern District of California
 United States District Court




                                  13   and enter final judgment on “core” proceedings. See id. § 157(b)(2). The list of core proceedings

                                  14   provided in Section 157(b)(2) is non-exhaustive but must be read narrowly so as to avoid

                                  15   “constitutional problems arising from having Article I judges issue final orders in cases requiring

                                  16   an Article III judge, without a party’s consent.” Dunmore v. United States, 358 F.3d 1107, 1115

                                  17   (9th Cir. 2004).

                                  18           Although a bankruptcy court may have statutory authority to enter final judgment on core

                                  19   proceedings, they do not have authority under Article III to enter final judgment on core

                                  20   proceedings that do not “stem[] from the bankruptcy itself or would necessarily be resolved in the

                                  21   claims allowance process.” Stern v. Marshall, 564 U.S. 462, 499 (2011). “Actions that do not

                                  22   depend on bankruptcy laws for their existence and that could proceed in another court are

                                  23   considered ‘non-core.’” Sec. Farms v. Int’l Bhd. of Teamsters, Chauffeurs, Warehousemen &

                                  24   Helpers, 124 F.3d 999, 1008 (9th Cir. 1997) (citing In re Castlerock Props., 781 F.2d 159, 162

                                  25   (9th Cir. 1986)). Section 157 permits a bankruptcy court to “hear a proceeding that is not core but

                                  26

                                  27   8
                                               Unless otherwise noted, all future citations are to Title 28 of the United States Code.
                                  28
                                                                                         4
                                            Case 4:19-cv-07080-JSW Document 26 Filed 06/19/20 Page 5 of 8




                                   1   that is otherwise related to a case under title 11.” 28 U.S.C. § 157(c). In those cases, “the

                                   2   bankruptcy judge shall submit proposed findings of fact and conclusions of law to the district

                                   3   court, and any final order or judgment shall be entered by the district judge after considering the

                                   4   bankruptcy judge’s proposed findings and conclusions and after reviewing de novo those matters

                                   5   to which any party has timely and specifically objected.” Id.

                                   6           A case that has been referred to the bankruptcy court may be transferred back to the district

                                   7   court by withdrawing the reference. Id. § 157(d). The burden of persuasion is on the party

                                   8   seeking withdrawal, which in this case is the Counterclaimants. See Hjelmeset v. Cheng Hung,

                                   9   No. 17-cv-05697-BLF, 2018 WL 558917, at *3 (N.D. Cal. Jan. 25, 2018); Hawaiian Airlines, Inc.

                                  10   v. Mesa Air Group, Inc., 355 B.R. 214, 218 (D. Haw. 2006). Under Section 157(d), withdrawal

                                  11   can be mandatory or permissive. Counterclaimants argue that permissive withdrawal is

                                  12   appropriate in this case.
Northern District of California
 United States District Court




                                  13           Under that portion of Section 157(d), a “district court may withdraw, in whole or in part,

                                  14   any case or proceeding referred under this section, on its own motion or on timely motion of any

                                  15   party, for cause shown.” Id.9 When a court determines “whether cause exists, [it] should consider

                                  16   the efficient use of judicial resources, delay and costs to the parties, uniformity of bankruptcy

                                  17   administration, the prevention of forum shopping, and other related factors.” Sec. Farms, 124

                                  18   F.3d at 1008 (citing In re Orion Pictures Corp., 4 F.3d 1095, 1101 (2d Cir. 1993)). Before a court

                                  19   considers the Security Farms factors, it is useful to characterize a party’s claims as core or non-

                                  20   core under Section 157(b). See Hawaiian Airlines, 355 B.R. at 223.

                                  21   B.      The Bankruptcy Court’s Recommendation.
                                  22           The Bankruptcy Court recommends that this Court allow it to address the Threshold Issue

                                  23   and, once that issue has been resolved, revisit the issue of whether the referral to the Bankruptcy

                                  24   Court should be withdrawn. The Bankruptcy Court also recognized that “permissive withdrawal

                                  25

                                  26   9
                                              A motion is timely “if it was made as promptly as possible in light of the developments of
                                  27   the bankruptcy proceedings.” Sec. Farms, 124 F.3d at 1007 n.3 (internal citations omitted).
                                       Neither the Trustee nor the Bankruptcy Court have suggested that the motion is untimely, and the
                                  28   Court concludes it is timely.
                                                                                       5
                                            Case 4:19-cv-07080-JSW Document 26 Filed 06/19/20 Page 6 of 8




                                   1   may be appropriate to address the Threshold Issue.” (Dkt. No. 13-1, Recommendation at 2:8-11,

                                   2   6:2-3.) The Bankruptcy Court concluded the Threshold Issue is “non-core” because it does not

                                   3   depend on bankruptcy laws” and is “simply a matter of contract interpretation and would exist

                                   4   even in the absence of a bankruptcy case.” (Id. at 6:20-24.) Notwithstanding the “facial

                                   5   appropriateness” of permissive withdrawal, the Bankruptcy Court analyzed the Security Farms

                                   6   factors and found those factors weighed in favor of permitting it to address the Threshold Issue.

                                   7   The Bankruptcy Court also concluded that SSH consented to the jurisdiction of the Bankruptcy

                                   8   Court and that American no longer had a valid counterclaim so that neither entity had the right to a

                                   9   jury trial.10

                                  10   C.      The Court Denies the Motion for Withdrawal of Reference Without Prejudice and
                                               Adopts the Bankruptcy Court’s Recommendation, in Part.
                                  11

                                  12           1.      Core versus Non-Core.
Northern District of California
 United States District Court




                                  13           The parties agree that the turnover claim is core, and the Court shall assume for the sake of

                                  14   argument that the remaining claims and counterclaims are non-core. The Bankruptcy Court

                                  15   determined the Threshold Issue is non-core. Taken in isolation, the Threshold Issue would appear

                                  16   to be non-core because it involves general principles of contract law. However, the Threshold

                                  17   Issue is just that, an issue to be resolved. It is not, in and of itself, a claim that has been asserted

                                  18   by either party.

                                  19           2.      The Security Farms Factors Weigh Against Withdrawal.
                                  20           The Bankruptcy Court also considered the Security Farms factors. Counterclaimants

                                  21   appear to suggest that because the Bankruptcy Court determined that permissive withdrawal

                                  22   would be appropriate, its subsequent analysis of these factors is flawed. The Court has considered

                                  23   the Bankruptcy Court’s analysis of the Security Farms factors within the context of a pretrial

                                  24   determination of the Threshold Issue, and it concludes that its analysis of those factors is well

                                  25
                                       10
                                  26           The Bankruptcy Court did state that if the Threshold Issue was resolved in SSH’s and
                                       Counterclaimant’s favor, this Court would be the appropriate forum to address any remaining
                                  27   issues. (Recommendation at 12:25-26.) Therefore, it appears that the analysis in the
                                       Recommendation may be limited to whether Counterclaimants have a right to jury trial on the
                                  28   Threshold Issue. For the reasons discussed below, the Court does not reach this question.
                                                                                         6
                                          Case 4:19-cv-07080-JSW Document 26 Filed 06/19/20 Page 7 of 8




                                   1   reasoned.

                                   2          “The bankruptcy court may retain jurisdiction over the action for pre-trial matters.” Sigma

                                   3   Micro Corp. v. Healthcentral.com, 504 F.3d 775, 788 (9th Cir. 2007). In Sigma Micro, the Ninth

                                   4   Circuit concluded that a bankruptcy court could address dispositive motions without “affect[ing] a

                                   5   party’s Seventh Amendment right to a jury trial, as these motions merely address whether a trial is

                                   6   necessary at all.” Id. at 787 (emphasis in original). Counterclaimants also do not seriously dispute

                                   7   that the outcome of the turnover action will turn on the Threshold Issue, i.e. who has the legal

                                   8   right to the Accounts Receivable, and the parties agree that the turnover claim is core.

                                   9          As noted, the Threshold Issue involves matters of contract interpretation. Although this

                                  10   Court would be equally capable of interpreting and applying state law on that issue, the

                                  11   Bankruptcy Court has been presiding over the Adversary Proceedings since August 2019.

                                  12   Therefore, it has a greater familiarity than this Court does with respect to the facts underlying the
Northern District of California
 United States District Court




                                  13   dispute, including the terms of the settlement in the Main Case. Even if, in in the future, this

                                  14   Court concludes withdrawal is appropriate, or if the Bankruptcy Court determines that it must send

                                  15   the matter to the Court on proposed findings of fact and conclusions of law, “[t]here is work to be

                                  16   done to get this case ready for a potential trial, and the bankruptcy court retains jurisdiction and

                                  17   the ability to handle those proceedings.” Hjelmeset, 2018 WL 558917, at *4; see also B.L.R.

                                  18   9015–2(b). The Bankruptcy Court also has demonstrated it is ready, willing, and able to address

                                  19   the Threshold Issue. Therefore, the Court concludes that the efficient use of judicial resources

                                  20   would weigh in favor of permitting the Bankruptcy Court to address the Threshold Issue.

                                  21   Hjelmeset, 2018 WL 558917, at *5-*6.

                                  22          The Court also concurs that withdrawing the matter at this juncture could lead to additional

                                  23   delays and costs to the parties. The Bankruptcy Court also determined that, in light of the

                                  24   connection to the settlement in the Main Case, which was incorporated by reference into the

                                  25   confirmed reorganization plan, permitting that Court to address the Threshold Issue would favor

                                  26   uniformity of Bankruptcy Administration. The Court agrees.

                                  27          Finally, the Bankruptcy Court determined that Counterclaimants may be engaged in forum

                                  28
                                                                                          7
                                          Case 4:19-cv-07080-JSW Document 26 Filed 06/19/20 Page 8 of 8




                                   1   shopping. In one of their supplemental briefs (Dkt. No. 15), Counterclaimants argue that by

                                   2   dismissing the claims against American and Dr. Singh, it is the Trustee who may be engaged in

                                   3   forum shopping. The Court does not reach that factor because it determines that each of the other

                                   4   Security Farms factors weighs in favor of permitting the Bankruptcy Court to address the

                                   5   Threshold Issue.

                                   6          3.      The Jury Trial Issue.
                                   7          The parties agree that under the Northern District Bankruptcy Rule 9015-2(a), the

                                   8   Bankruptcy Court must decide the question of whether the parties have a right to a jury trial on the

                                   9   claims and counterclaims. See also Hjelmeset, 2018 WL 558917, at *4. The Court concludes it

                                  10   need not reach this issue at this juncture. As discussed above, if the turnover claim was the only

                                  11   claim at issue, all parties agree that claim is core. In order to decide that claim, the Bankruptcy

                                  12   Court still would be required to resolve the Threshold Issue. For that reason, the Court will adopt
Northern District of California
 United States District Court




                                  13   the Bankruptcy Court’s recommendation that this Court permit it to address that issue.

                                  14                                             CONCLUSION

                                  15          For the foregoing reasons, the Court DENIES the motion for withdrawal of reference

                                  16   without prejudice and adopts the Bankruptcy Court’s determination that the Bankruptcy Court

                                  17   resolve the Threshold Issue.

                                  18          IT IS SO ORDERED.

                                  19   Dated: June 19, 2020

                                  20                                                    ______________________________________
                                                                                        JEFFREY S. WHITE
                                  21                                                    United States District Judge
                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         8
